Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, what minimum number of ports does it definitely take to provide the “plurality” (line 3) to provide a “crucifix form” (line 4)?  It would seem to the Undersigned to take at least 6, but then Applicant (along with one of ordinary skill) may have a different (smaller?) number in mind.  The claim is indefinite to that extent.  (Below, is the only recognizable “crucifix” shape in the figures to one of ordinary skill.  Is such Applicant’s intent?)  

    PNG
    media_image1.png
    311
    372
    media_image1.png
    Greyscale

As to claim 1, a plurality of FADs Sensor Interface Modules (FSIM) “each connected to” (line 8) the pressure transducers is not consistent with lines 3-7; as Figure 3 does not provide 2 FSIMs, where “each” (line 5) FSI is connected to “said pressure transducers” (lines 8-9) which must be 6 pressure transducers, where “three” (line 5) of each of the 6 transducers are connected to each (i.e. 1) of the 
As to claim 1, “FADS electronics connected to ”said FSMI” (italics added, line 10) is confusing, as there are “a plurality” (line 8) of FSMIs.  Should “said” (line 10) be - - at least one of the plurality of - - , or maybe - - said plurality - - ?  What is Applicant’s intent?
As to claim 1, there is an extraneous period ( “.”) in lines 12.  Does Applicant mean that period to indicate an end to claim 1?
As to claim 2, “are selected for reducing” (italics added, lines 1,2) is confusing, as the claim suggests that there exists at least one more tube than the number of tubes which are part of the claimed system.  The unselected tube is not part of the claim “system”.  In effect, the claim lacks a basis for both “selected” and “reducing”.  In addition, as he unselected tube is part of the claim, the body of the claim suggests a list of unconnected parts, while the preamble suggests an apparatus (i.e. system).  As such, the claim is internally inconsistent.
As to claims 3,5, each of these claims have a plurality of different sentences.  Which one sentence is intended to narrow each of those claims?
As to claim 3, what does “classified” (line 1) mean?  Presently, it seems to be a mere name tag, as opposed to narrowing any structure.  How does tagging narrow any structure in this claim, if at all?
As to claim 3, this claim has 5 ports, but such cannot satisfy the shape of a crucifix as called for in claim 1.  As such, “crucifix form” (line 4, claim 1) remains inconsistent in claim 3.
As to claim 4, how many ports are in this claim?  Presently, claim 1 has “a plurality”, while claim 4 refers to “two horizontal and two vertical ports” (line 2).  Do the “a plurality” include the horizontal and vertical ports, or are the “horizontal and vertical ports in addition to the “a plurality?  What is Applicant’s intent?
not connected to any remaining limitation, suggestive of a list of part.  Thus, the body (list of parts) is not consistent with the preamble (“system”).  The claim in internally inconsistent.
As to claim 4, “redundancy is provided” is problematic, as no claimed structure seems to provide for such.  Is the “redundancy is provided” a mere statement of intended use, thus not adding an additional limitation?  Contrast with claim 5, where redundancy is associated with claimed structure.  
As to claim 5, “Mission Management Computers” is problematic, as either such results in 3 such units (i.e. the one of claim 1 in addition to the 2 of claim 5), when the specification/drawings provide for only 2; or it’s not clear if the “Mission Management Computer” (of claim 1) is one of the two of claim 5.
As to claim 5, are either “FADS electronics” (line 3) lack antecedent basis, or it’s not clear if they refer back to the “plurality of FADS” (of line 8 of claim 1).
 As to claim 5, does the “FSMI package” somehow relate back to “FADS Sensor Interfaces Modules (FSIM)” of claim 1?  If so, why the different tags?  Different tags mean different structures and/or connections, neither of which is provided for anywhere.
As to claim 6, is the “a pressure port” (line 3) in addition to the “pressure ports” (line 1) for a total of at least 3 such ports?  Note that “at each pressure port” (italics added, line 4) implies more than the one single “a pressure port” (line 3).  How many pressure ports does this method involve?
As to claim 6, what are the “nearest neighbors” (line 4) neighbors to?  Are they neighbors to the plurality of “pressure sensors” (line 3), or maybe some of the “pressure sensors” (line 3) are neighbors amongst themselves?  Possibly, the neighbors really relate to the ports themselves.  What is Applicant’s intent?
As to claim 6, what does “each circle” (line 5) correspond to in this claim?  A circle is a mere shape, and lacks any structural/geometrical meaning in this claim.

As to claim 6, how can the same structure have different names (i.e. sensor and transducer)?  Are the two terms to have identical meaning?
As to claim 6, it’s not clear if lines 6-8 provide a limiting step of “isolating” because the “if” suggests a conditional limitation.  Conditional limitations are certainly acceptable in a processor that is so configured1, but conditional limitations can trigger indefiniteness in pure method steps.  In this instance, it’s not clear if the claim is limited to include any “isolating” (line 6) because the “if” (line 6) includes the clear possibility that pressures are less (not “more” per line 7) than the threshold.  It’s not clear that “isolating a blocked or failed pressure transducer” is a limitation at all in the event of pressures being less than a desired value.  To go further, it’s not clear if lines 6-8 have any limiting value at all in view of the “if”.  Contrast lines 6-8 with a clear step of  - - determining that the measured surface pressures are more than a desired threshold value during one computational update cycle time of the processor, and in response isolating a blocked or failed pressure transducer - - .   
As to claim 6, “the processor” (line 8) is problematic, as no processor was earlier expressed as even being part of the method.  
As to claim 6, the period (“.”) in line 10 suggest that this claim is 2 sentences.  A claim may only be one sentence.  Which of the 2 sentences is claim 6 intended to be?
As to claim 6, “the failed pressure port(s)” (line 10) lack antecedent basis.  Does such somehow relate to the “blocked or failed” (line 6) transducer?  If so, such is problematic as line 6 calls for “blocked or failed transducer” (line 6), which is not suggestive of a failed port.

As to claim 6, “the ports that have failed” (last line) is confusing, as the claim refers to a single “failed pressure port(s)” (line 10) possibility/alternative.  In effect, “the ports that have failed” lack antecedent basis on the body of this claim.  
As to claim 6, do the “two nearest neighbors” (line 9) relate back to the “two nearest neighbors” (line 4), or is such a different set?
As to claim 6, the “definition” is problematic.  A method claim requires clear, individual steps so that one of ordinary skill may properly interpret such.  Presently, the claim seems to change or redefine the step of lines 3-5, but by redefining such the initial step of lines 3-5 is removed as if it was never there. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dyrbusch et al 2014/0053535 teach (Para 4) that an overpressure in a line in a vehicle may be indicative of either blockage or defective pressure sensor.  However, such is not suggestive of either (1) the flush ports and at least three pressure transducers, with remaining limitations of Applicant’s claim 1, or (2) “cross comparing at least three pressure reading between two nearest neighbor”, in combination with remaining limitations of Applicant’s method claim 6.
Hermann et al teach a plurality of ports 30 in the nose cap of a vehicle, the ports in circular and crucifix formation.  The ports are fluidly connected to a plurality of sensors 21. The system is that of an aircraft.  

    PNG
    media_image2.png
    235
    252
    media_image2.png
    Greyscale
However, Hermann depicts only pressure measuring.
Golley et al 102466535 teach determining if the passage of a pitot tube of vehicle is blocked employing a pressure sensors 230,240.  However, there is only 1 port for the sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Such was done in the last 6 lines of Applicant’s claim 1.